Electronically Filed
                                                              Supreme Court
                                                              SCPW-XX-XXXXXXX
                                                              14-JAN-2021
                                                              11:56 AM
                                                              Dkt. 74 ODDP


                             SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 HU HONUA BIOENERGY, LLC, Petitioner,

                                    vs.

 JAMES P. GRIFFIN, Chairperson, State of Hawai#i Public Utilities
  Commission; JENNIFER M. POTTER, Commissioner, State of Hawai#i
Public Utilities Commission; LEODOLOFF R. ASUNCION, Commissioner,
    State of Hawai#i Public Utilities Commission, Respondents.


                          ORIGINAL PROCEEDING
                     (AGENCY DOCKET NO. 2017-0122)

           ORDER DENYING PETITION FOR EXTRAORDINARY WRIT
                    AND/OR FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, 1 JJ.)

           Upon consideration of petitioner Hu Honua Bioenergy,

LLC’s petition for extraordinary writ and/or for writ of

mandamus, the answers to the petition, the joinders, the

respective supporting documents, and the record, it appears that

petitioner is currently seeking relief in its direct appeal to

this court in SCOT-20-000569, and, in light of the issues in the


     1
         At the time Justice Eddins was assigned as a substitute justice in
this case, he was a circuit court judge. On December 11, 2020, Justice Eddins
was sworn in as a member of this court.
appeal and the record therein, petitioner’s request for relief is

more appropriate for consideration in SCOT-XX-XXXXXXX.    See Kema

v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ

of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; it is not intended

to supersede the legal discretionary authority of the trial

courts, cure a mere legal error, or serve as a legal remedy in

lieu of normal appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for

extraordinary writ and/or for writ of mandamus is denied.

          DATED:   Honolulu, Hawai#i, January 14, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2